Citation Nr: 0506359	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right knee injury.  




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to March 1998.  The record also reflects that his 
compensation was suspended from October 2001 to August 2003, 
apparently because he was called to active duty as a National 
Guardsman.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for right knee 
disability; rated noncompensable.  In January 2004, the 
rating for the right knee disability was increased to 10 
percent.  


FINDING OF FACT

The veteran's residuals of a right knee injury are 
symptomatic post meniscectomy, but do not include dislocated 
semilunar cartilage; there is x-ray evidence of degenerative 
changes, but the veteran complains of pain only with cold 
weather and limitation of motion or recurrent subluxation or 
instability are not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected postoperative residuals of a 
right knee injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a; Codes 5257, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided copies of the rating decisions which 
assigned the initial and then the increased (10 percent) 
ratings.  In the January 2003 decision, in an October 2003 
statement of the case (SOC), in the January 2004 decision, 
and in a supplemental SOC (SSOC) in February 2004, he was 
advised of the basis for the initial rating, of the basis for 
the ultimate increase to 10 percent, of the evidence 
necessary to substantiate his claim on the "downstream" 
issue of an increased rating, and of what was of record.  
September 2001, April 2004, and August 2004 letters and the 
October 2003 SOC, notified the veteran of the VCAA and how it 
applied to his claim.  He was advised that evidence received 
within a year would be considered.  In fact, all evidence 
received in the interim has been accepted for the record and 
considered.  Although the veteran was not specifically 
advised to submit everything he had pertinent to his claims, 
he was advised that VA would make reasonable efforts to help 
him obtain pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This was equivalent to advising him to 
submit everything pertinent, and remanding the case to 
provide him that specific language would serve no useful 
purpose, but would merely delay the process.

Regarding the duty to assist, VA arranged for a VA 
examination in October 2002, but the veteran failed to 
report.  After he provided cause for not reporting for that 
examination, VA again arranged for an examination, in 
December 2003.  The December 2004 examination was the basis 
for the rating increase to 10 percent.  The veteran has not 
identified any further pertinent records for VA to obtain, 
and there is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.	Factual Background

Service medical records reflect that the veteran was seen for 
initial and follow-up treatment of right knee injuries during 
the certified period of active duty.  In 1993 a probable 
partial right lateral collateral ligament tear was diagnosed.  
Private records from 1998/1999 reflect that he reinjured the 
knee postservice; an MRI showed meniscus and anterior 
collateral ligament tears (ACL).  He underwent an anterior 
cruciate ligament reconstruction and medial and lateral 
meniscectomies of the right knee in January 1999.  

On December 2003 VA examination, the veteran indicated that 
he experienced pain in his right knee only with cold weather.  
He had no swelling of the knee and it did not give away.  A 
physical examination revealed that the range of motion of his 
right knee was 0 to 130 degrees.  There was minimal, medial, 
and lateral tenderness.  There was no crepitus and no laxity.  
It was noted that the veteran was working with the Postal 
Service and was a member of a National Guard unit, and that 
he ran two miles three times a week.  The impression was 
"degenerative joint disease of the right knee with 
documented meniscus and ACL tear with status post operative 
correction in 1999, with minimal current symptoms and 
essentially normal examination and no current disability."  
X-rays showed degenerative changes.  


III.	Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's service-connected right knee disability is 
currently rated under Code 5259 (for symptomatic removal of 
semilunar cartilage), which provides a maximum rating of 10 
percent.  Under Code 5258, when there is dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent rating is assigned.  
Alternatively, the knee may be rated under Code 5257 (for 
recurrent subluxation or lateral instability - 10 percent for 
mild, 20 percent for moderate) or based on limitation of 
motion (Code 5260 for limitation of flexion, with limitation 
to 30 degrees warranting a 20 percent rating; limitation to 
45 degrees, 10 percent; Code 5261 (for limitation of 
extension, with limitation to 15 degrees warranting a 20 
percent rating; limitation to 10 degrees, 10 percent). See 38 
C.F.R. § 4.71a.

IV.	Analysis

As noted, the veteran's service connected left knee 
disability has been rated under Code 5259 (for symptomatic 
removal of semilunar cartilage), which provides a maximum 
rating of 10 percent.  To establish entitlement to a rating 
in excess of 10 percent consideration must be given to other 
potentially applicable codes.  A 20 percent rating under Code 
5258 is not warranted, as there is no evidence of dislocated 
semilunar cartilage.  Under Code 5257 a 20 percent rating may 
be assigned if there is moderate recurrent subluxation or 
instability.  However, neither subluxation nor instability 
was noted on December 2003 VA examination.  Consequently, an 
increased rating is not warranted under Code 5257.  A 20 
percent rating may be assigned for limitation of motion if 
flexion is limited to 30 degrees (Code 5260), or extension is 
limited to 15 degrees (Code 5261), or each is limited to a 
compensable (10 percent ratable) degree.  Here, on VA 
examination in December 2003 revealed no limitation of 
motion, and complained of pain only in cold weather.  
Accordingly, a rating in excess of 10 percent is not 
warranted under any formulation.  Significantly, the December 
2003 VA examiner found no current right knee disability; 
there is no competent evidence to the contrary.  The veteran 
works, participates in National Guard activities, and runs 
regularly, all activities contraindicating the presence of 
any substantial right knee impairment.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered. See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted; the veteran has not reported any treatment for the 
right knee since his separation from service, and there would 
be no basis for rating the knee other than the report of the 
December 2003 VA examination.  


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a right knee injury is denied.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


